United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 00-3640EM
                                 _____________

Allstate Insurance Company,             *
                                        * On Appeal from the United
            Appellee,                   * States District Court
                                        * for the Eastern District
      v.                                * of Missouri.
                                        *
Jamie N. Estes,                         * [Not To Be Published]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: June 11, 2001
                             Filed: June 15, 2001
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HALL,1 Circuit Judges.
                           ___________

PER CURIAM.

       This is a fire-insurance case. The question presented is whether an insurance
policy issued by the Allstate Insurance Company has become void, either because the
insured, Jamie N. Estes, set the fire that caused the loss, or because Ms. Estes




      1
        The Hon. Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
intentionally misrepresented the nature of the fire. The District Court2 granted
summary judgment for Allstate. We affirm.

       The evidence is clear in this case beyond doubt. A state court, the Circuit Court
for St. Louis County, Missouri, has found as a fact, in a criminal prosecution against
Ms. Estes, that she started the fire. The same court found, in addition, that Ms. Estes
made knowingly false representations in attempting to collect the insurance from
Allstate. These findings, which were made on stipulated facts, are conclusive.

      Substantially for the reasons given by the District Court in its well-reasoned
opinion, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Hon. Terry I. Adelman, United States Magistrate Judge for the Eastern
District of Missouri, sitting by agreement of the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-